Exhibit 10.1

GENERAL RELEASE OF ALL CLAIMS

TRADESTATION GROUP, INC., a Florida corporation, and its agents, servants,
officers, directors, employees, subsidiaries, affiliates and successors, are
hereinafter collectively referred to as “Company.”

JOSEPH NIKOLSON, together with his or her heirs, successors and assigns, is
hereinafter referred to as “Employee.”

WHEREAS, Employee desires to compromise, finally settle and fully Release any
and all claims related to Employee’s employment and termination of employment
(such termination being in the form of a resignation by Employee, effective
January 1, 2009) that Employee in any capacity may have or claim to have against
Company.

WHEREAS, both parties understand, acknowledge, confirm and agree that, in
connection with Employee’s resignation effective January 1, 2009, (a) Employee
intends to continue to work at Company’s offices through the week ending
December 12, 2008, and then be available to work at home (and, if necessary, at
Company’s offices) from December 15 through December 31 (excluding weekends and
holidays), (b) Employee shall, before receiving any payments, return and
re-convey to Company all shares of common stock of Company received by Employee
as restricted stock pursuant to restricted stock agreements (the terms of which
require return of all unvested shares to Company for no consideration upon
Employee’s resignation; and the parties confirm that none of said shares have
vested pursuant to those restricted stock agreements), with the certificates for
said shares duly signed (or lost certificate affidavits, if applicable) and/or
accompanied by assigning documents as requested by Company, (c) with respect to
outstanding employee stock options held by Employee, pursuant to the stock
option agreements governing same, all options vested as of December 31, 2008
shall be exercisable by Employee until the earlier of (x) the date of expiration
of the option, and (y) December 31, 2009, (d) to the extent that executive
officers of Company are entitled to cash bonuses equal to “80%” of total cash
bonus potential for 2008 performance (pursuant to the formulas for annual cash
bonuses for 2008 performance up to 80% of the total potential), Employee shall
receive and be paid a cash bonus equal to the amount generated by said formulas
(and there shall be no “discretionary” 20% portion payable), such payment to be
made at the same time the other executive officers receive their annual cash
bonuses, and (e) notwithstanding anything to the contrary in this Release,
Employee’s rights to indemnification pursuant to corporate indemnity agreements
between Company and Employee or corporate articles of incorporation, bylaws or
similar organizational documents are unaffected by this Release and remain of
full force and effect in accordance with their respective terms.

NOW, THEREFORE, in consideration of the foregoing, and (a) the payment to
Employee of One Hundred Forty Eight Thousand, Five Hundred Fifty-Seven Dollars
and 75/100 Cents ($148,557.75), less the deduction of applicable taxes, and
(b) the payment (when due) of the portion of Employee’s COBRA premiums (assuming
Employee elects COBRA) that corresponds to the portion of the premiums paid by
the Company for the period January through June 2009, the adequacy of which is
hereby acknowledged Employee, agrees as follows:

1. The recital above is true and correct, and all agreements cited in the
recital constitute a part of this Release.

2. Employee does hereby release and forever discharge Employer from any and all
claims, demands or liabilities whatsoever, whether known or unknown, which
Employee ever had or may now have against Employer, from the beginning of time
to the date of this Release. This Release includes, without limitation, any
claims, demands or liabilities relating to or arising out of Employee’s
employment with Employer or separation of employment with Employer, including
wrongful discharge, breach of express or implied contract, unpaid wages, or
pursuant to any federal, state, or local employment laws, regulations,
ordinances, or executive orders prohibiting inter alia, age, race, color, sex,
national origin, religion, handicap, marital status, familial status, sexual
orientation, and disability discrimination, such as the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, Sections 1981 through
1988 of Title 42 of the United States Code, the Civil Rights Act of 1866, the
Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, the
Florida Private Sector Whistleblower Act, the Immigration Reform and Control
Act, the Florida Civil Rights Act, the Family and Medical Leave Act, Florida’s
Workers’ Compensation Retaliation Statute (Fla. Stat. §440.205), the Florida
Wage Discrimination Law (Fla. Stat. §448.07), the Florida Equal Pay Law, the
Florida AIDS Act (Fla. Stat. §§110.1125, 381.00 and 760.50), Florida Wage
Payment Laws, Florida Discrimination in the Basis of Sickle Cell Trait Law, the
Florida and Federal Constitutions; and any and all other applicable federal,
state, and local laws and regulations prohibiting, without limitation,
discrimination in employment, retaliation, conspiracy, tortious or wrongful
discharge, breach of an express or implied contract, breach of a covenant of
good faith and fair dealing, intentional and/or negligent infliction of
emotional distress, defamation, misrepresentation or fraud, negligence,
negligent supervision, hiring, or retention, assault, battery, detrimental
reliance, or any other offense. The foregoing list is meant to be illustrative
rather than exhaustive.

3. Employee agrees to abide by the terms of the Agreement Regarding Employment,
dated April 22, 2004, between Employee and Company.

4. Employee represents and warrants that no person other than Employee and
Company has or had any interest in the matters referred to in this Release, that
Employee has the sole right and exclusive authority to execute this Release, and
that Employee has not sold, assigned, transferred, conveyed or otherwise
disposed of any claim or demand relating to any matter covered by this Release.

5. Employee agrees to indemnify and hold Company harmless from and against any
and all claims, including Company’s court costs and attorneys’ fees, arising
from or in connection with any claim, action or other proceeding made, brought
or prosecuted, or caused or permitted to be made, commenced or prosecuted, by
Employee contrary to the provisions of this Release. It is further agreed that
this Release shall be deemed breached and a cause of action accrued thereon to
Company immediately upon the commencement of any action contrary to this
Release, and, in any such action, this Release may be pled by Company, both as a
defense and as a counterclaim or cross-claim.

6. Employee permanently, unequivocally and unconditionally waives any and all
rights Employee may have, may have had in the past, or may have in the future to
obtain or resume employment with Company. Employee further understands that
Company is under no obligation, presently or at any time in the future, to
accept Employee as an employee.

7. Employee agrees that Employee will not make any comments, either written or
oral, which could be construed as negative concerning Company to any individual
or entity, including, but not limited to, any of Company’s clients, customers,
licensees, vendors, employees, competitors or financial or credit institutions
or any person or entity having dealings or considering having dealings with
Company. Employee acknowledges that violation of Paragraph 7 of this Release
relating to the prohibition against making negative remarks about Company will
give rise to irreparable injury to Company, inadequately compensable in damages.
Accordingly, Company may seek and obtain injunctive relief against the breach or
threatened breach of the foregoing, in addition to any other legal remedies
which may be available, it being agreed any such legal remedies are not waived
by Company seeking injunctive relief. Employee acknowledges and agrees that the
covenant contained herein is necessary for the protection of Company’s
legitimate business interests.

8. Employee agrees that all matters relating to this Release are strictly
confidential and that Employee and/or Employee’s attorney shall not disclose or
disseminate any information concerning any term or terms hereof to any third
person or persons. Any disclosure or dissemination by Employee will be regarded
as a breach of this Release and a cause of action shall immediately accrue for
damages, including, but not limited to, the amount paid to Employee under this
Release.

9. Employee acknowledges and agrees that no consideration other than as provided
for in this Release has been or will be paid or furnished by Company. Employee
acknowledges and agrees that Employee will make no claim to the contrary, and
hereby waives any right Employee may now have or may hereafter have that is
based upon any alleged oral alteration, amendment or modification of, or any
other alleged change in, this Release.

10. Employee fully understands that if any fact with respect to which this
Release is executed is found hereafter to be other than or different from the
facts now believed by Employee to be true, Employee expressly accepts and
assumes the risk of such possible difference in fact and agrees that this
Release shall be and remain effective notwithstanding such difference in fact.

11. This Release does not constitute an admission of a violation of any law,
order, regulation or enactment, or of wrongdoing of any kind, by Company and is
entered into by the parties solely to end any controversy or potential
controversy between them.

12. This Release shall be governed by and construed and enforced in accordance
with the laws of the State of Florida, both substantive and remedial. Employee
agrees that this Release and any controversies of any nature whatsoever arising
under or relating to this Release shall be subject to the exclusive jurisdiction
of the courts of Broward County, Florida, and Miami-Dade County, Florida, which
shall be the exclusive jurisdiction and venue for any disputes, actions or
lawsuits arising out of or relating to this Release or the matters contemplated
hereby. The parties to this Release irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Release, or any judgment entered by any court in respect hereof, in Broward
County, Florida and in Miami-Dade County, Florida, and further irrevocably waive
any claim that any suit, action or proceeding brought in Broward County, Florida
or in Miami-Dade County, Florida has been brought in an inconvenient forum.

13. The failure of any provision of this Release shall in no manner affect the
right to enforce any other provision, and the waiver by any party of any breach
of any provision of this Release shall not be construed to be a waiver by such
party of any subsequent breach of such provision or a waiver by such party of
any breach of any other provision.

14. This Release represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and there are no
promises, agreements, conditions, undertakings, warranties or representations,
whether written or oral, express or implied, between the parties other than as
set forth herein. This Release cannot be amended, supplemented or modified
except by an instrument in writing signed by the parties against whom
enforcement of such amendment, supplement or modification is sought.

15. Pursuant to the Older Workers Benefit Protection Act (OWBPA), which applies
to Employee’s waiver of rights under the Age Discrimination in Employment Act,
Employee has a period of no fewer than twenty one (21) days within which to
consider whether to execute this Release. Also, pursuant to the OWBPA, Employee
may revoke this Release within a period of seven (7) days following Employee’s
execution of this Release. It is specifically understood that this Release shall
not become effective and enforceable until the seven-day revocation period has
expired. Consideration for this Release will not be paid until the later of
(a) the end of the seven-day revocation period, and (b) the first business day
following the effective date of Employee’s resignation. Employee acknowledges
that the Company has advised Employee, in writing, to consult with an attorney
prior to signing this Release. THE PARTIES AGREE THAT THE EFFECTIVE DAY OF THIS
RELEASE SHALL BE THE DATE EMPLOYEE IS PAID ALL AMOUNTS SPECIFIED IN THE “NOW,
THEREFORE” CLAUSE ABOVE AND THAT EMPLOYEE’S ACCEPTANCE OF SUCH PAYMENTS IS
CONCLUSIVE ACCEPTANCE OF THAT EFFECTIVE DATE.

16. EMPLOYEE FURTHER STATES THAT EMPLOYEE HAS CAREFULLY READ THIS RELEASE, IT
HAS BEEN FULLY EXPLAINED TO EMPLOYEE, THAT EMPLOYEE HAS HAD THE OPPORTUNITY TO
HAVE IT REVIEWED BY AN ATTORNEY, AND THAT EMPLOYEE FULLY UNDERSTANDS ITS FINAL
AND BINDING EFFECT, AND THAT THE ONLY PROMISES MADE TO EMPLOYEE TO INDUCE
EMPLOYEE TO SIGN THIS RELEASE ARE THOSE STATED IN THIS RELEASE, AND THAT
EMPLOYEE IS SIGNING THIS RELEASE VOLUNTARILY WITH THE FULL INTENT OF RELEASING
COMPANY OF ANY AND ALL CLAIMS.

Executed this 9th day of December, 2008, at Plantation, Florida.

     
 
  /s/ Joseph Nikolson     
 
   
Print Name
  _Joseph Nikolson     
 
   

ISSUE DATE: December 9, 2008

DUE DATE: January 2, 2009

